Citation Nr: 1222410	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  05-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for personality disorder, claimed as an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran had active service from October 1960 to August 1961. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2008 and January 2010 the Board remanded the claim for further development which has not been completed and regrettably, an additional remand is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a right to compliance with the remand order, and VA has a duty to ensure compliance.  Remand is required for compliance with the Board's directives.  Stegall v. West, 11 Vet App. 268 (1998).

In January 2010 the Board found that an additional VA examination was necessary to determine the nature and etiology of the Veteran's claimed psychiatric condition and remanded the claim.  

The VA Medical Center (VAMC) was asked to schedule an examination.  VAMC records identify the Veteran's address of record on Liberty Church Road; however the VAMC notations include a "current address" for the Veteran on Brierwood Drive.  Notice of the June 2011 VA examination was sent to the Brierwood Drive address.  The VAMC noted that the letter was not returned.  The Veteran did not appear for the examination.  

In May 2011, the supplemental statement of the case (SSOC) was mailed to the Veteran at the Brierwood Drive address and returned as undeliverable.  Given the different addresses in the record, it is unclear whether the Veteran received notice of the June 2011 VA examination.  The address used for notification has since been determined to be out of date.  As such, an additional examination, with notification sent to the Veteran's address of record, is required. 

Additionally, at the March 2005 examination the Veteran reported being hospitalized for psychiatric treatment in September 2004 and going to the emergency room for psychiatric treatment in November 2004.  These records are not part of the claims file and there is no indication that any attempt has been made to obtain these records.  As such additional development is needed.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from all VA facilities, if any. 

2.  Confirm the Veteran's current address.  

3.  Thereafter, contact the Veteran and request properly executed, VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private care providers who have treated her for her psychiatric disabilities, to include hospitalization treatment in September 2004 and emergency room treatment in November 2004. 

Upon receipt of such, VA must take appropriate action to contact the identified providers and obtain updated treatment records.  The Veteran should be informed that in the alternative she may obtain and submit the records herself. 

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric condition.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner should address the following:

For any psychiatric disorder diagnosed, provide an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the disorder began in or was caused by the Veteran's service. 

A rationale for each opinion should be set forth in the report provided. 

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


